DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heubel et al. (US 2009/0250267) in view of Marwah et al. (US 2013/0229356) and further in view of Butikofer (US 8,310,449)
Regarding claim 1:
Huebel discloses:
A vehicle (paragraph 25: “automotive data input system”) comprising: 
a vehicle body having an interior (not discussed, but if it is an automotive data input system it must have this); 
a support structure in the interior that has at least one opening (this can be seen in, e.g., Fig. 1d: the key areas shown can be considered the “opening” and the surrounding area the support structure; or as per, e.g., paragraph 51); 
a covering layer on the support structure that overlaps the opening (paragraph 26: flexible surface layer 102); 
a button member having an end that presses against the covering layer through the opening (e.g., paragraph 38) and
an electromagnetic actuator that moves the button member within the opening (paragraph 38, where it can be an actuator as per, e.g., paragraph 40, or a number of other embodiments).
Huebel does not disclose:
the covering layer “comprising fabric,” or
“a display interposed between the covering layer and the button member, wherein the display comprises an array of pixels that emits light through the fabric of the covering layer”
Marwah discloses:
wherein the covering layer comprises fabric (paragraphs 102-103).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Huebel the elements taught by Marwah.
The rationale is as follows:
Huebel and Marwah are directed to the same field of art.
Marwah discloses a fabric with properties similar to Huebel’s flexible layer suitable for this environment – it is specifically disclosed as covering lighted keys (paragraphs 103, 105). One of ordinary skill in the art could have used it in Huebel with predictable results.
Butikofer discloses:
wherein a button has an array of pixels on the top surface (column 1, lines 35-45: “Liquid Crystal Display (LCD) on…each key”)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Huebel in view of Marwah wherein the display comprises an array of pixels interposed between the covering layer and the transparent button member, as suggested by Butikofer.
The rationale is as follows:
Huebel, Marwah, and Butikofer are directed to the same field of art.
Huebel (in some embodiments) has a display inside the covering layer, and Marwah discloses a cover suitable for such lighted keys. Butikofer discloses that a button can instead have an LCD display that enables the key assignment to change. This is a known improvement one of ordinary skill could have included with predictable results.
Regarding claim 2:
Huebel, etc., discloses:
Huebel discloses:
wherein the electromagnetic actuator is configured to move the button member between a first position in which the end of the button member causes a portion of the fabric overlapping the opening to be flush with other portions of the fabric and a second position in which the end of the button member causes the fabric overlapping the opening to protrude outwardly relative to the other portions of the fabric (as shown in Huebel Fig. 1(e)).
Regarding claim 3:
Huebel, etc., discloses:
wherein the device that moves the button member comprises an actuator that positions the button member (paragraph 40) and a force sensor that detects force applied to the button member (Huebel paragraph 38: “haptic substrate 134 is capable of detecting a contact”). 
Regarding claim 4:
Huebel, etc., discloses:
a touch sensor that overlaps the end of the button member (paragraph 27).

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebel in view of Marwah and further in view of Butikofer, and further in view of Lai et al. (US 2007/0205625)
Regarding claim 6:
Huebel, etc., discloses a vehicle as discussed above.
Huebel, etc., as discussed so far, does not disclose:
“a dashboard in the interior, wherein the support structure is part of the dashboard, wherein the covering layer covers at least part of the dashboard, and wherein the button member and the opening are on the dashboard” (it says it is part of an automotive system and so probably has all this, but it does not explicitly disclose it).
Lai discloses:
a dashboard in the interior (Fig. 1), wherein the support structure is part of the dashboard (see in Fig. 1), wherein the covering layer covers at least part of the dashboard (paragraphs 34-35), and wherein the button member and the opening are on the dashboard (in Lai the “button member” is the fabric itself in that it is touch sensitive).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Huebel, etc., these additional elements also taught by Lai.
The rationale is as follows:
Huebel, MArwah, Butikofer, and Lai are directed to the same field of art.
Huebel already discloses its system is used in an automotive info system. Lai shows more details about how one might be laid out. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 17:
Huebel, etc., discloses:
A vehicle (paragraph 25: “automotive data input system”) comprising: 
a dashboard having an opening (Lai paragraphs 34-35); 
a fabric covering layer on the dashboard that overlaps the opening, wherein the fabric covering layer has a first surface and an opposing second surface (Lai paragraphs 34-35);
a button member having an end that presses against the first surface of the fabric covering layer through the opening, the button member being moveable in the opening (Huebel paragraph 38)
a touch sensor interposed between the end of the button member and the second surface of the fabric covering layer, wherein the touch sensor is configured to detect a touch input (the fabric is itself a touch sensor as per Lai paragraphs 34-35, but Marwah teaches overlaying keys with fabric as discussed above), and 
a display comprising an array of pixels configured to emit light through the button member and the fabric covering layer (taught by Butikofer as discussed above, where Marwah again teaches light emitting through the key cover).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebel in view of Marwah, and further in view of Butikofer, and further in view of Strazzanti (US 2009/0201436)
Regarding claim 10:
Huebel discloses a vehicle as discussed above.
Huebel does not disclose:
“wherein the covering layer comprises leather. “
Strazzanti discloses:
wherein the covering layer comprises leather (paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Huebel, etc., wherein the covering layer comprises leather.
The rationale is as follows:
Huebel, etc., and Strazzanti are directed to the same field of art.
Strazzanti notes that leather is used in car interiors and that it’s best to have the components match. Considering Huebel, etc., already discloses a flexible layer, and Marwah that it be a fabric, it then makes sense in some situations to have it be a fabric such as leather to match as suggested as Strazzanti. One of ordinary skill in the art could have included this with predictable results.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huebel in view of Marwah and further in view of Butikofer, and further in view of Senanayake et al. (US 2012/0313857)
Regarding claim 21:
Huebel, etc.,  discloses a vehicle as discussed above.
Huebel, etc., does not disclose:
“wherein the electromagnetic actuator is a solenoid”
	Senanayake discloses:
wherein the electromagnetic actuator is a solenoid (paragraph 55).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Huebel, etc., the elements taught by Senanayake.
The rationale is as follows:
Huebel, etc., and Senanayake are directed to the same field of art.
These two disclosures are very similar. Huebel already discloses an actuator; Senanayake states that in identical circumstances such an actuator can be a solenoid. One of ordinary skill in the art could have included this with predictable results.

Allowable Subject Matter
Claims 11-13 and 15-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11:
The closest prior art of record, Misaras, discloses some but not all elements of the claim as follows.
Misaras discloses:
A vehicle (abstract) comprising: 
a dashboard (paragraph 20: e.g., “an automotive instrument panel”); 
an opening (paragraph 20); 
a covering layer on the dashboard and overlapping the opening (paragraph 20: cover layer 102); 
a transparent button member having an end that presses against the covering layer and that is moveable within the opening (Fig. 2: 222; paragraph 26); and
a display in the dashboard, wherein the display is configured to emit light through the transparent button member and the covering layer (paragraph 25, where in Misaras the “display” is just a light combined with the cover; more on this below).
Misaras does not disclose:
a button switch, wherein the transparent button member is configured to actuate the button switch and wherein the button switch is laterally offset with respect to the display. In the prior art of record, including Misaras, the display is in line with the button. Therefore this element in combination with the other elements of the claim render it allowable over the prior art of record.
Regarding claims 12-13 and 15-16:
They are dependent on claim 11.

Response to Arguments
Applicant's arguments filed 15 March 2022 have been fully considered.
Applicant first argues (page 8) that their amendment has overcome the 35 USC 112 rejections. The Examiner agrees.
Applicant next (starting on page 9) argues that claim 11 and its dependent claims are now allowable. This argument is also persuasive as discussed above.
Applicant next (starting on page 10) argues that the amendment to claim 17 has made it allowable. Note that claim 1 was similarly amended.
Applicant’s argument is that Huebel and/or Lai don’t show the claimed array of pixels. Perhaps anticipating that Butikofer would be applied here, applicant’s argument (mainly page 11) is mostly directed at it.
The argument here is that although Butikofer discloses the claimed array of pixels, it doesn’t have it under a fabric layer, and that this would never occur to one of ordinary skill in the art.
This would be more persuasive if embodiments of Huebel already didn’t have embodiments with both a flexible covering layer and a display overlapping the keys (e.g., Fig. 5(a), where the display is 508 and the flexible layer is 506, although Huebel has lots of variations). Huebel doesn’t call this layer “fabric” but Marwah in very similar circumstances shows that a lighted key such as Huebel’s could be under a fabric layer. Marwah goes into some detail (e.g., Figs. 16-20) about how to configure such a layer for exactly such a use. There doesn’t seem to be any reason to think that the kind of lighted key disclosed by Butikofer wouldn’t similarly work with the fabric covering of Marwah. 
Therefore applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694